Citation Nr: 1439618	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-40 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from September 1991 to September 1995.

This case comes before the Board of Veterans' Appeals from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2011, the Veteran testified at a Board hearing at the RO in North Little Rock, Arkansas before a Veterans' Law Judge who retired and is no longer employed at the Board. 

In April 2012, the Board remanded this claim to the Appeals Management Center (AMC), to afford the Veteran another Travel Board hearing as he had requested since the prior Veterans' Law Judge had retired. See 38 C.F.R. §§ 3.103(c), 20.703, 20.704 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As mentioned in the Introduction, in April 2012, the appeal was remanded to afford the Veteran another Travel Board hearing as the Veteran's Law Judge who conducted the Travel Board hearing in September 2011 had since retired. Id. 

Information in the claims folder shows that in May 2012 the RO sent a letter to the Veteran at his last known address, scheduling him for a Travel Board hearing to take place in August 2012. The Veteran did not report for the scheduled hearing in August 2012. However, it appears that sometime after the Veteran responded affirmatively to another hearing, and before the scheduled hearing, his address changed. As a result, it appears that the Veteran may not have received notification of the scheduled hearing. It is noted that notification information forwarded to the Veteran at his last known address was returned from the U.S. Postal Service as undeliverable. Also, in a November 2013 informal brief located in the VA Virtual file the Veteran's accredited representative confirms and lists the Veteran's change of address. Since it appears the Veteran may not have been aware of the scheduled hearing another attempt should be made to schedule a Travel Board hearing, contacting him at his new address as indicated by his accredited representative in the November 2013 informal presentation in the VA Virtual file. 

Accordingly, the case is REMANDED for the following action:

The AOJ should once more schedule the Veteran for a Travel Board hearing at the North Little Rock, Arkansas RO. The Veteran's new address has been identified by his accredited representative in the November 2013 informal presentation located in the VA Virtual file. Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder. After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



